t c memo united_states tax_court keith k stroupe petitioner v commissioner of internal revenue respondent docket no filed date john l brennan and john c king for petitioner james e cannon and richard fultz for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on the parties' cross motions to dismiss for lack of jurisdiction petitioner's motion is premised on the ground that respondent failed to send a valid notice_of_deficiency to petitioner at his last_known_address respondent's motion is premised on the ground that petitioner failed to file a timely petition in response to a valid notice because the jurisdiction of this court is limited by statute and attaches only upon the issuance of a valid notice_of_deficiency and the timely filing of a petition this case must be dismissed for lack of jurisdiction the only question is on whose motion it will be dismissed where jurisdiction is lacking because of the commissioner's failure to issue a valid notice_of_deficiency we dismiss on that ground rather than on the ground that the taxpayer failed to file a timely petition 63_tc_193 o'brien v commissi62_tc_543 34_tc_58 see 69_tc_999 the court has jurisdiction to decide issues regarding its jurisdiction background petitioner resided in wichita kansas at the time that his petition was filed in this case respondent initiated an examination of petitioner's taxable years through in date respondent attempted to contact petitioner in that regard by letter dated date this letter was mailed to petitioner pincite ptarmigan lane colorado springs co the colorado springs address the letter was returned to respondent by the postal service on date bearing the notation forwarding order expired at the time that respondent sent the letter dated date the federal_income_tax return most recently filed by petitioner was for the taxable_year that return listed the colorado springs address on date respondent made another attempt to contact petitioner in this regard respondent mailed a letter to petitioner pincite5 n county road nathrop co the nathrop address the nathrop address was the address of petitioner's parents this letter was returned to respondent by the postal service on date bearing the notation returned to sender apparently petitioner's parents returned all mail addressed to their son at the same time respondent also mailed another copy of this letter to an address that appears to be a variation of the nathrop address ie county rd nathrop co this letter was returned to respondent by the postal service bearing the notations returned to sender and attempted not known respondent mailed petitioner a 30-day_letter on date the 30-day_letter was mailed to franklin st denver co the denver address it is not clear where respondent obtained this address regardless the letter was returned to respondent by the postal service bearing the notations no forward order on file unable to forward and returned to sender in addition respondent sent five different forms address information request to the postmasters in denver colorado nathrop colorado and colorado springs colorado to verify five possible addresses of petitioner none of the possible addresses were confirmed as petitioner's then current address respondent also contacted petitioner's parents to ascertain petitioner's correct address petitioner's parents informed respondent that they did not have such information apparently petitioner moved to a new address s rock road apt wichita kansas the kansas address sometime in or petitioner did not file form_8822 change_of address to inform respondent of a new address further by date petitioner had not filed another tax_return and the return remained as petitioner's most recently filed return by notice dated date respondent's district_office in denver colorado determined deficiencies in and additions to petitioner's federal income taxes for the taxable years and as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure big_number big_number dollar_figure respondent mailed a copy of the notice_of_deficiency to three addresses namely the colorado springs address the nathrop address and a third address granby circle colorado springs co the second colorado springs address respondent had not previously mailed any correspondence to petitioner at the second colorado springs address but had obtained such address using form_3242 request for information from employer respondent received this form back from the employer in date the second colorado springs address was the address last used by petitioner with this employer each of the envelopes bearing a copy of the notice_of_deficiency was returned to respondent by the postal service the following notations appeared on the various envelopes for the colorado springs address addressee not known and does not live here anymore for the nathrop address attempted not known no such number insufficient address and for the second colorado springs address addressee not known for each of the years through petitioner filed forms application_for automatic_extension of time to file u s individual tax_return there is no evidence as to what addresses if any were listed on the forms so filed further no remittance accompanied any of the forms petitioner filed his extension requests with respondent's various service centers and district offices as follows year location where form_4868 was filed ogden utah ogden utah omaha nebraska district_office helena montana district_office ogden utah service_center austin texas service_center austin texas service_center oklahoma city oklahoma district_office respondent's internal procedures regarding requests for extensions mandate the following at the time a service_center receives a form_4868 the social_security_number is matched against the taxpayer's name a computer entry is made noting receipt of the request for extension no other information is entered into the computer unless a remittance accompanies the request specifically no entry or change is made if the address on the request for extension form is different from the taxpayer's address on file a taxpayer's signature need not accompany the request the request may therefore be filed by a return preparer without the taxpayer's knowledge hence as a matter of policy respondent does not enter any address information received in this manner on any of his databases and if no remittance accompanies the request the request is filed and subsequently destroyed by respondent year after the end of the processing year see internal_revenue_manual sec_512 internal_revenue_manual handbook sec_1dollar_figure at par except for the requests for extension respondent did not receive any correspondence from petitioner prior to the mailing of the notice_of_deficiency further prior to the mailing of the notice_of_deficiency no division of the internal_revenue_service had ever corresponded with petitioner at the kansas address respondent received two forms 1099-misc with respect to petitioner from a third-party employer bearing the kansas address respondent's records reflect that these information returns were received by respondent in and were issued in respect of the taxable_year about years after the notice_of_deficiency was mailed respondent mailed a copy of a notice_of_federal_tax_lien to petitioner in date at the kansas address petitioner mailed his petition for redetermination to the court in an envelope bearing a private postmeter postmark date of date the petition was filed by the court on date discussion this court's jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to a taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite hence a notice_of_deficiency that is returned to the commissioner by the postal service as undeliverable is valid irrespective of its lack of receipt as long as it is sent to the taxpayer at the taxpayer's last_known_address 33_f3d_46 10th cir the taxpayer in turn ha sec_90 days or days if the notice is addressed to the taxpayer outside the united_states from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the deficiency sec_6213 in the present case respondent mailed the notice_of_deficiency to petitioner in triplicate on date the petition arrived at the court in an envelope postmarked date and was filed by the court on date given that the petition was neither mailed nor filed before the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction over the petition sec_6213 sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 petitioner contends that he did not receive the notice_of_deficiency and that the notice is invalid because it was not mailed to him at his last_known_address although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations thereunder we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite in deciding whether respondent mailed a notice to a taxpayer at the taxpayer's last_known_address the relevant inquiry pertains to respondent's knowledge rather than to what may in fact be the taxpayer's most current address frieling v commissioner supra pincite the burden of proving that a notice_of_deficiency was not sent to the taxpayer's last_known_address is on the taxpayer yusko v commissioner supra pincite respondent mailed one copy of the notice_of_deficiency to the address listed on petitioner's return--the last tax_return filed by petitioner prior to the mailing of the notice_of_deficiency on date consequently the notice_of_deficiency was mailed to petitioner's last_known_address unless petitioner can demonstrate he provided respondent with clear and concise notice of a change_of address or that prior to the mailing of the notice_of_deficiency respondent knew of a change in petitioner's address and did not exercise due diligence in ascertaining petitioner's correct address see abeles v commissioner supra a clear and concise notice of change_of address petitioner's contention that the notice_of_deficiency is invalid rests partially on the contention that he gave clear and concise notice of a change_of address to respondent by filing forms for the years through we disagree with petitioner for several reasons first and foremost petitioner has not established that he listed the kansas address on any of the forms that he filed with respondent second we have repeatedly held that the mere filing of a document such as a form_4868 indicating a different address than the taxpayer's address on file does not give the commissioner clear and concise notification of a change_of address see eg monge v commissioner supra forms and extension forms 82_tc_618 affd without published opinion 757_f2d_286 11th cir a tax_court petition 55_tc_138 an informal letter advising the irs of an address change cantu v commissioner tcmemo_1990_354 form pritchett v commissioner tcmemo_1986_559 a letter with new address at the bottom without any comment marlin v commissioner tcmemo_1985_600 form power_of_attorney in this regard we observed in monge v commissioner t c at perhaps the most significant objection to the taxpayers' position is that it would require the commissioner to record the address shown on every extension request filed with him the adoption of their position would clearly upset the balance between the administrative burdens imposed on the commissioner and the interest of taxpayers in obtaining actual notice of the commissioner's determination if the taxpayer had wanted the commissioner to use the address shown on form_4868 as his last_known_address it would have been a simple matter for him to have so indicated on the form itself the taxpayer chose not to do so and thereby failed to clearly and concisely notify the commissioner of the desired change accordingly we hold that the forms filed by the taxpayer did not provide clear and concise notification to the commissioner of the taxpayer's change_of address citations omitted if we were to hold that the commissioner is obliged to regard the address shown on a form_4868 as a taxpayer's current address we would impose an unreasonable administrative burden on the commissioner to record every address appearing on every form_4868 for every taxpayer also we would cause uncertainty by requiring the commissioner to use an address that the taxpayer may not have communicated to him3 and that the taxpayer did not clearly direct the commissioner to use cf 724_f2d_808 9th cir farnham v commissioner tcmemo_1991_642 therefore we have held that the taxpayer must clearly communicate that the new address should be used by respondent e g king v commissioner f 2d pincite 763_f2d_89 2d cir 62_tc_367 affd without published opinion 538_f2d_334 9th cir mccormick v commissioner supra pincite petitioner relies on 136_f3d_925 2d cir vacating and remanding tcmemo_1997_104 for the proposition that by filing the forms he gave clear and concise notice to respondent of his change_of address we think that petitioner's reliance on sicari v commissioner supra is misplaced it should be recalled that the taxpayer's signature is not required on a form_4868 and that a preparer may file a form_4868 without knowledge of the taxpayer in sicari the taxpayers never moved but the postal service refined the taxpayers' address twice within a period of year although the court_of_appeals noted that the taxpayers had used the refined address on requests for extension filed with the commissioner prior to the mailing of the notice_of_deficiency this was not the primary basis of the court of appeals' holding that the commissioner had not acted with the requisite reasonable diligence rather the court_of_appeals based its holding on the following circumstances all of which occurred before the mailing of the notice_of_deficiency the taxpayer used the refined address on a petition filed in bankruptcy proceedings the collection_division of the irs received prompt notice of the bankruptcy filing and entered the refined address in one of the commissioner's computer databases and the collection_division proceeded to use the refined address in correspondence with the taxpayers and on proof_of_claim forms filed against the taxpayer in bankruptcy it was only in light of such extraordinary circumstances and on the precise facts of th e case that the court_of_appeals held that the deficiency_notice had not been mailed to the taxpayers' last_known_address id pincite because such circumstances are not present in the instant case we are not persuaded by petitioner's contention that by filing forms he gave respondent clear and concise notice of a change_of address petitioner further contends that respondent had clear and concise notice of the change_of his address by virtue of the two forms 1099-misc reporting petitioner's income with respect to the taxable_year again we disagree with petitioner first neither of the forms 1099-misc on which petitioner relies was available to respondent prior to date the date on which the notice_of_deficiency was mailed therefore neither of those documents could have alerted respondent to any change in petitioner's address see 91_tc_1019 even assuming arguendo that respondent was in possession of such documents at the time the notice_of_deficiency was mailed a third-party information_return does not constitute clear and concise notice to respondent of an address change affecting the payee see 819_f2d_975 10th cir berg v commissioner tcmemo_1993_77 mccart v commissioner tcmemo_1992_3 affd without published opinion 981_f2d_1247 3d cir in sum petitioner failed to give respondent clear and concise notice of his current address we must therefore decide whether respondent knew of a change in petitioner's address prior to the mailing of the notice_of_deficiency and if so whether respondent exercised due diligence in ascertaining petitioner's new address b respondent's due diligence we have held that the commissioner must exercise reasonable diligence and care in ascertaining the taxpayer's current address once the commissioner becomes aware of a change in the taxpayer's address abeles v commissioner supra 74_tc_377 alta sierra vista inc v commissioner supra pincite thus if previous correspondence mailed by the commissioner to a taxpayer is returned as undeliverable before the notice_of_deficiency is mailed the commissioner could reasonably be expected to conduct a further inquiry see abeles v commissioner supra clearly in the present case respondent was aware of a change in petitioner's address due to the fact that prior correspondence to petitioner had been returned as undeliverable at this point we must consider the nature of respondent's duty_of due diligence and whether respondent discharged that duty the court will consider all of the facts and circumstances in deciding whether respondent exercised reasonable care in ascertaining the taxpayer's current address 74_tc_430 in this context our inquiry requires an analysis of the efforts made by respondent to determine the address for mailing the notice_of_deficiency id courts have typically held that the commissioner has failed to discharge the duty_of reasonable diligence if a search in the commissioner's computer databases would reveal a taxpayer's correct address e g abeles v commissioner supra taylor v commissioner tcmemo_1988_152 on the other hand courts have refused to impute knowledge to the commissioner of all address information listed on all the various forms such as forms and correspondence received by the commissioner see eg guillen v barnes supra pincite 93_tc_22 82_tc_618 affd without published opinion 757_f2d_286 11th cir 55_tc_138 pritchett v commissioner tcmemo_1986_559 marlin v commissioner tcmemo_1985_600 the objective is to strike a balance between the administrative burden placed on the commissioner and the taxpayer's interest in timely receiving a notice_of_deficiency in view of the foregoing and in the context of the specific facts of the present case we must decide whether respondent satisfactorily discharged the duty_of due diligence in mailing the notice_of_deficiency to petitioner for the following reasons we hold that he did because respondent does not retain any address information that may be listed on a form_4868 none of respondent's computer databases reflected petitioner's kansas address when the notice_of_deficiency was mailed petitioner's most recently filed return reflected the colorado springs address an address to which respondent mailed a copy of the notice_of_deficiency in addition respondent mailed a copy of the notice_of_deficiency to two other addresses the nathrop address--that of petitioner's parents--and the second colorado springs address respondent obtained the second colorado springs address as a result of a request for information from one of petitioner's previous employers prior to the mailing of the notice_of_deficiency respondent had not attempted to correspond with petitioner at the second colorado springs address and therefore had no undelivered mail from this address based on respondent's inquiries respondent may have concluded that the second colorado springs address was petitioner's last_known_address petitioner did not inform respondent of his address change through written notice or otherwise he did not file tax returns for through as mentioned if petitioner wanted respondent to communicate with him at the kansas address it would have been a simple matter for him to inform respondent of his change_of address monge v commissioner supra presumably petitioner knew that he had failed to file tax returns for over years and that respondent might attempt to contact him petitioner contends that respondent could have ascertained petitioner's current address by reviewing petitioner's transcript of account by observing that a form_4868 had been filed for the taxable_year and by reviewing that form to determine petitioner's new address however petitioner has not established that the kansas address was listed on any form_4868 that he filed previous to the mailing of the notice_of_deficiency if respondent had reviewed any of petitioner's forms there is no evidence that respondent would have been able to ascertain petitioner's kansas address even assuming that the forms listed the kansas address such forms were received by a different division of the irs than the one that issued the notice_of_deficiency in this regard the court_of_appeals in 819_f2d_975 10th cir stated as to the address given on the w-4 form and the taxpayer's other correspondence it ignores administrative realities to impute knowledge of an address change to the division of the irs that issued the deficiency_notice based on information received in another irs division that was not identified as new permanent address information emphasis added based on the circumstances in the present case respondent's efforts in mailing the notice_of_deficiency were reasonably diligent respondent sent five different address information requests to the postmasters in denver colorado nathrop colorado and colorado springs colorado to verify five possible addresses for petitioner respondent also attempted to obtain petitioner's correct address by contacting petitioner's parents and a previous employer finally respondent mailed the notice_of_deficiency to three different addresses one of which respondent may have concluded was petitioner's then current address the burden_of_proof is on the taxpayer to prove that the commissioner did not exercise reasonable diligence 769_f2d_662 10th cir under similar circumstances the court_of_appeals for the tenth circuit in holding that the taxpayer had failed to prove the lack of due diligence by the commissioner stated that a taxpayer who did not bother to file a tax_return for a number of years will not now be heard to complain that the irs was not adequately diligent in its efforts to track him down 33_f3d_46 10th cir we similarly hold that petitioner has failed to prove that respondent did not exercise reasonable diligence in mailing the notice_of_deficiency to petitioner's kansas address in view of the foregoing we shall deny petitioner's motion to dismiss and grant respondent's motion to dismiss although petitioner cannot pursue his case in this court he is not without a legal remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied or not acted on within months sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 in order to reflect the foregoing an order will be entered denying petitioner's motion granting respondent's motion and dismissing this case for lack of jurisdiction on the ground that the petition was not timely filed
